Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 26, 2001, convicting defendant, after a jury trial, of robbery in the third degree, grand larceny in the fourth degree, assault in the third degree, and criminal contempt in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 3V2 to 7 years and 2 to 4 years, consecutive to two consecutive terms of one year, unanimously affirmed.
Defendant’s challenge to the prosecutor’s reference in her opening statement to an uncharged weapon possession is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s preliminary instructions to the jury that opening statements were not evidence, as well as the court’s subsequent preclusion of any testimony related to the issue, eliminated any potential for prejudice.
The prosecutor’s summation references to defendant having stalked the victim were made in the context of describing defendant’s obsessive behavior and did not suggest that defendant committed an uncharged crime. The court sustained defendant’s objection to the comments, no further reference to stalking was made, and defendant’s motion for a mistrial was properly denied (see People v Santiago, 52 NY2d 865).
Testimony as to the content of phone calls made by defendant to the victim during the pendency of the case was properly admitted, with appropriate limiting instructions, to explain the nature of the relationship between the two (see People v Steinberg, 170 AD2d 50, 72-74, affd 79 NY2d 673).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Nardelli, Rosenberger, Ellerin and Lerner, JJ.